DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicant's amendment and response filed on 7/14/2022 has been received and entered in to the case. 
	Claims 1-27, 29-40 and 42-70 have been canceled, and claims 28 and 41 have been considered on the merits. All arguments have been fully considered. 

	The claim rejection under 35 USC §103 based on Delmotte et al. has been withdrawn due to the instant amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	The instant amendment introduced a new limitation directed to a step of allowing the mix(ture) to cure for up to 120 seconds to form a gel layer being in contact only with a body part. However, there is no sufficient support in the instant specification for the limitation directed to the curing up to 120 seconds and the gel layer being in contact only with a body part at a non-bleeding surgical site. 
The instant specification discloses the fibrin glue being formed/cured “about 120 seconds” on a body part (para. 208 of PGPub). The specification does not provide any basis to limit the fibrin gel layer being in contact “only” to a body part.
Thus, there is no basis for the limitation to a body part excluding the gel layer formed or the mixture being sprayed on to any exogenous treatment articles such as previously applied fibrin glue or any surgical materials used during the surgery.
In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 28 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Redl et al. (WO2002/30446) in view of Korell (2000, Chapter 39, Adhesion Prevention: The Role of Fibrin Glue; Peritoneal Surgery edited by Dizerega), Sterk et al. (US 2005/0049178; IDS ref.), Pathak’034  (US 7,009,034; IDS ref.), and Pathak’272 (US 2003/0077272; of record) in further view of Nur et al. (US 6,121,232; IDS ref.), Wang et al. (1995, Materials Science and Engineering; of record), Metzner et al. (US 2001/0033837; of record), and Reiner (1999, Laboratory Medicine).
Redl et al. teach a method of reducing or preventing adhesion formed during or after surgery such as laparoscopic surgery by administering to the wound surface of a patient a fibrinogen solution and a thrombin solution simultaneously using a spraying device, and the fibrinogen solution comprises factor XIII (abstract; p.6, lines 5-11; p.7, lines 15-16; p.13, claims 1-4, 6, 8).
Regarding the step of applying by directly spraying the mixture to a surface of a body part at a non-bleeding surgical site, since Redl et al. teach the fibrinogen solution along with thrombin solution be applied over the whole surface area to be treated (p.4, lines 23-28), it is considered to meet the step of “directly spraying the mixture to a surface of a body part at a surgical site”, and this teaching would also meet the limitation that the gel layer being in contact only with a body part.
Regarding the applying step being at a non-bleeding surgical site, while Redl et al. do not particularly teach the surface area to be treated being “non-bleeding” surgical site, however, one skilled in the art would recognize that the method utilizing fibrin glue is not only for controlling bleeding as a commonly known hemostatic agent but also for preventing/reducing adhesion formation in the surgical areas as taught by Redl et al. Thus, one skilled in the art would recognize that when the fibrin glue is applied during or after surgery, it would not be limited only to a bleeding site excluding non-bleeding surrounding tissue sites, and in order to prevent adhesions of tissues, one skilled in the art would apply fibrin glue to the area/site sufficiently prevent the adhesions which includes bleeding sites as well as non-bleeding sites. Thus, it would have been obvious to a person skilled in the art that the application sites of the fibrin glue intended by Redl et al. is not only for the bleeding site but also at the non-bleeding surgical site.
Furthermore, Korell teaches fibrin glue can be used for adhesion prevention, and exemplified by using a rat uterine horn model (p.478, 2nd col.; p.479, 2nd col.). This model is identical to the model used in Example 13 of the instant specification.
It would have been obvious to a person skilled in the art to use fibrin glue for prevent post-operative adhesion in a non-bleeding surgical site as taught by Korell with a reasonable expectation of success. The disclosure of Example 13 of the instant specification supports the application of fibrin glue at the site of non-bleeding surgical site because it discloses a “bleeding” variation (para. 207), and thus, the uterine horn model is considered to treating non-bleeding surgical sites. Thus the teaching of Korell would teach the application of fibrin glue to a non-bleeding surgical site for preventing or reducing adhesions. 
Redl et al. in view of Korell do not teach the thrombin solution being blue colored comprising indigo carmine at a concentration range of about 0.005-0.02%.
Sterk et al. teach a fibrin glue comprising a liquid fibrinogen solution and a liquid thrombin preparation comprising a physiologically safe dye; and the two preparations form a fibrin glue (paras. 6-7, 12). 
Pathak’034 teach the use of a biocompatible visualization agent including FD&C BLUE #2 (indigo carmine; a synthetic food dye) in a crosslinked polymer network or gel like fibrin glue or fibrin sealant (col. 2, lines 37-38; col. 6, lines 22-25 and 30-31; col. 26, lines 23-24; col. 39, Example 23) and the concentration of the visualization agents is more than 0.05 mg/ml (i.e. 0.005%) (col. 6, lines 58-63). Pathak’034 also teach that the visualization agent is used in small quantities, and exemplified as less than 0.01% weight/volume (col. 11, lines 1-3).
Furthermore, Pathak’272 teach a colored fibrin glue comprising a color/visualization agent having a blue color (paras. [0015], [0041], [0044]), and thus, meets the new limitation of “blue colored” thrombin solution, and one skilled in the art would recognize that FD&C Blue #2 (indigo carmine) taught by Pathak’034 is a suitable physiologically safe dye for the fibrin glue taught by Sterk et al.
It would have been obvious to a person skilled in the art to use a physiologically safe dye such as indigo carmine in the thrombin solution of Redl et al. in view of Korell with a reasonable expectation of success. This is because one skilled in the art would recognize that indigo carmine is a suitable physiologically safe dye based on the teachings of Sterk et al., Pathak’034 and Pathak’272, and thus would try to use indigo carmine in the thrombin solution of Redl et al. in view of Korell.
Regarding the biologically active component (BAC) solution comprising fibrinogen, Factor XIII, Factor VIII, fibronectin, von Willebrand factor (vWF), arginine and vitronectin (claim 28), Redl et al. in view of Korell, Sterk et al., Pathak’034 and Pathak’272 do not teach the limitation. 
Nur et al. teach that the Biological Active Component (BAC) solution comprising fibrinogen, factor VIII, Factor XIII, fibronectin, vitronectin, vWF (col. 2, lines 27-40) is suitable for two component tissue glue i.e. fibrin glue (col. 2, lines 57-65). Nur et al. further teach that the combination of tranexamic acid and arginine stabilizes a mixture containing fibrinogen in a BAC solution (col. 2, lines 41-47).
It would have been obvious to a person skilled in the art to use the BAC solution of Nur et al. comprising fibrinogen, factor VIII, Factor XIII, fibronectin, vitronectin, vWF along with arginine and tranexamic acid for the fibrinogen solution of the method taught by Redl et al. in view of Korell, Sterk et al., Pathak’034 and Pathak’272 since Nur et al. teach that the BAC solution is suitable for two component tissue glue i.e. fibrin glue (col. 2, lines 57-65) with a reasonable expectation of success. 
Regarding the concentration of calcium being 0.72 mg/ml to 2.2 mg/ml, while Redl et al. as well as Sterk and Pathak’272 teach the thrombin solution comprising CaCl2 (Sterk et al.; para. [0039]) or a lyophilized thrombin is reconstituted with a calcium chloride solution (Sterk et al.; para. [0005]), they do not teach the claimed concentration of calcium. 
Wang et al. teach that thrombin solution was prepared by reconstituting with calcium chloride at final concentration of 10, 20, 40 or 80 mM, and the fibrin glue was formed rapidly with high bonding strength when 20 mM calcium chloride was used (see Abstract). The concentration of 20 mM of calcium chloride (MW of CaCl2 = 110.98) can be converted to about 2.22 mg/ml, and the concentration of calcium per se would be as 0.8 mg/ml which is within the claimed range of 0.72 mg/ml to 2.2 mg/ml.
It would have been obvious to a person skilled in the art to use the calcium chloride in the thrombin solution of Redl et al. in view of Korell, Sterk et al., Pathak’034 and Pathak’272 at the concentration of 20 mM taught by Wang et al. with a reasonable expectation of success. 
Regarding the limitation directed to the blue colored thrombin solution being free of aggregates (claim 28), Redl et al. in view of Korell, Sterk et al., Pathak’034 and Pathak’272 do not teach the limitation. However, it is submitted that at the concentration of more than 0.005% and less than 0.01% indigo carmine as taught by Pathak’034 in the thrombin solution of Redl et al. would not form aggregates since the instant specification discloses that the concentration of indigo carmine higher than 0.02% with calcium concentration of 40 mM would form aggregates (para. [0096]). Since the calcium concentration taught by Wang et al. is 20 mM, and the concentration of indigo carmine taught by Pathak’034 is more than 0.005% and less than 0.01% would not form aggregate based on the teaching of the instant specification. 
Regarding the final concentration of indigo carmine (0.0025 – 0.01%), and the concentration of indigo carmine in the thrombin solution (0.005-0.02%), one skilled in the art would use the concentration (i.e. more than 0.005% and less than 0.01%) for the biocompatible visualization agents taught by Pathak’034 for the final concentration of indigo carmine after mixing the fibrinogen solution and the thrombin solution in the method of Redl et al. in view of Korell, Sterk et al. Since Sterk et al. teach a mixing the fibrinogen solution and the thrombin solution using the applicator as shown in Fig. 3, it is considered that both of the solutions are mixed in equal volume (i.e. 1:1 ratio; see also para.13 of Sterk), one skilled in the art would adjust the concentration of indigo carmine in the thrombin solution at least 2 times of the final concentration (i.e. more than 0.01% and less than 0.02%). Thus, it would have been obvious to a person skilled in the art to have the concentration of indigo carmine in the thrombin solution at least 2 time (i.e. more than 0.01% and less than 0.02%) of the desired final concentration (i.e. more than 0.005%) with a reasonable expectation of success.
Regarding the thrombin solution being buffered to a physiologically compatible pH value, it is known in the art that a thrombin solution suitable for forming fibrin glue/sealant would be pH 5-8 according to Metzner et al. Metzner et al. teach that thrombin solution for the use as local hemostatic or as component of a tissue glue with a fibrinogen-containing component (para. [0002]) and the pH of the thrombin solution is adjusted using a suitable buffer to the pH from 5-8 (paras. [0004], [0005], [0013], and [0016]). Thus, it would have been obvious to one skilled in the art to adjust the pH of the thrombin solution in range from pH 5-8, which includes physiologically compatible pH of 6-7, for the method of Redl et al. in view of Korell, Sterk et al., Pathak’034 and Pathak’272 with a reasonable expectation of success. 
Regarding the mixture of the BAC solution and the thrombin solution to cure for up to 120 seconds to form a gel, Redl et al. do not particularly teach the duration of up to 120 seconds. However, it is extremely well known in the art that the curing time for mixture of fibrinogen and thrombin solution can be modified by adjusting the concentration of the thrombin component. 
Reiner teaches that the fibrinogen and thrombin components of fibrin glue are usually applied in equal volumes, and maximal adhesive strength is generally achieved 3-5 minutes after application, and the concentrations of the components are important for the desired hemostatic or adhesive effect (p.190, 1st col., 1st full para.). Reiner further states that thrombin concentration affects the rate of fibrin clot formation: a high thrombin concentration (e.g., 500-1,000 U/mL) results in clot formation within a few seconds and is appropriate when immediate hemostasis is desired (e.g., cardiac surgery); a low thrombin concentration (e.g., 4 U/mL) results in clot formation in 30 seconds to several minutes (p.190, 1st col., 1st full para.).
It would have been obvious to a person skilled in the art to adjust the concentration of the thrombin solution of Redl et al. in view of Korell, Sterk et al., Pathak’034 and Pathak’272 in further view of Wang et al. and Metzner et al. in order to obtain a desired clotting time between 30 seconds to several minutes, which includes up to 120 seconds, as taught by Reiner for the purpose of preventing post-surgical adhesion with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 28 and 41 have been considered but they are moot based on the new ground of rejection.
The instant amendment requires the step of applying the mixture of the fibrinogen solution (BAC solution) and the thrombin solution with indigo carmine by spraying and/or dripping directly to a surface of a body part at a non-bleeding surgical site, and the mix(ture) is allowed to cure for up to about 120 seconds to form a gel layer that is in contact only with a body part. Due to the instant amendment, the teachings of Delmotte et al. are no longer applicable, and a new reference, Redl et al., and Korell are cited in the claim rejection in order to address the new limitations.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/	Primary Examiner, Art Unit 1632